per curiam:
Una vez más nos corresponde ejercer nuestro rol inherente de regular la profesión al vernos obligados a suspender inmediata e indefinidamente del ejercicio de la abogacía a una profesional del Derecho. En esencia, la in-observancia en responder oportunamente a las órdenes y los requerimientos emitidos por este Tribunal origina el dictamen que hoy emitimos.
A continuación, pasamos a exponer los antecedentes fácticos y procesales que suscitan la aludida acción disciplinaria.
I
La Leda. Annette González Dávila (licenciada González Dávila) fue admitida al ejercicio de la abogacía el 6 de agosto de 2002 y a la práctica de la notaría el 30 de junio *787de 2003. El asunto ante nuestra consideración se remonta al 12 de febrero de 2014 cuando la Directora Ejecutiva (Direc-tora) del Programa de Educación Jurídica Continua (PEJC) compareció ante este Tribunal mediante un Informe sobre incumplimiento con requisito de educación jurídica continua. En el referido informe se indicó que la licenciada González Dávila incumplió con los requisitos del PEJC du-rante el periodo que comprende del 1 abril de 2007 al 31 de marzo de 2009. En consecuencia, se le envió un Aviso de Incumplimiento en el cual se le otorgaron 60 días adiciona-les para tomar los cursos. La togada tampoco pagó la cuota por cumplimiento tardío establecida en la Regla 30 del Re-glamento del PEJC de 2005 (4 LPRAAp. XVII-E).
En vista de que la letrada no cumplió con el término con-cedido, el 21 de enero de 2011 el PEJC le envió una citación para una vista informal a celebrarse el 24 de febrero de 2011. En la correspondiente citación se le advirtió que de no asistir a la vista informal ni comparecer por escrito, se re-mitiría el asunto ante este Tribunal. Empero, la licenciada González Dávila no compareció a la vista informal ni pre-sentó escrito alguno.
Así las cosas, el Oficial Examinador del PEJC recomendó remitir el asunto a este Tribunal, conforme lo dispone la Regla 32(C) del Reglamento del PEJC del 2005 (4 LPRAAp. XVII-E). Ante la realidad de que la licenciada González Dá-vila incumplió con los requisitos reglamentarios de educa-ción jurídica continua, y habida cuenta de que se le otorgó la oportunidad de ser oída, la Directora del PEJC acogió la recomendación del Oficial Examinador de presentar un in-forme ante este Tribunal pormenorizando el incumpli-miento de la letrada y su incomparecencia.(1)
*788Cabe destacar que en su Informe la Directora manifestó su preocupación por la actitud pasiva demostrada por la to-gada en lo concerniente a los requisitos de educación jurí-dica continua. Asimismo, señaló que el proceder de la licen-ciada González Dávila no solo ha generado costos adicionales para el PEJC relativos al proceso de incumpli-miento, sino que también ha incidido en su compromiso de mantener un alto grado de excelencia y competencia, según establecido en el Canon 2 del Código de Ética Profesional, 4 LPRAAp. IX.
Examinado el Informe presentado por la Directora del PEJC, el 28 de febrero de 2014 emitimos una Resolución mediante la cual concedimos a la licenciada González Dá-vila un término de 20 días para que compareciera y mos-trara causa por la cual no debía ser suspendida del ejercicio de la abogacía por incumplir con los requisitos de educación jurídica continua y por no comparecer ante el PEJC cuando se le requirió. El 12 de mayo de 2014, la mencionada Reso-lución se le notificó personalmente a la togada por conducto de la Oficina del Alguacil de este Tribunal. Ello se debió a que las comunicaciones que se enviaron a las direcciones que constaban de la licenciada González Dávila fueron de-vueltas por el correo.
Transcurrido más de un mes desde la notificación personal de la reseñada Resolución, el 18 de junio de 2014 la licenciada González Dávila compareció mediante una Mo-ción en Cumplimiento de Resolución. En esta detalló que el 3 de junio de 2014 acudió a la oficina del PEJC para que le informaran el estatus de sus créditos de educación jurídica continua y conocer el procedimiento a seguir. Expresó que es consciente de que se encuentra atrasada con los aludidos créditos y que tiene la disposición de ponerse al día. Asi-mismo, manifestó que debido a su precaria situación econó-mica se le ha dificultado tomar los cursos por motivo del alto costo de estos. Indicó que se encuentra desempleada y que ocasionalmente otorga documentos notariales. Finalmente, *789la letrada le solicitó a este Tribunal una oportunidad para cumplir con los requerimientos del PEJC.
Ponderada la comparecencia de la licenciada González Dávila, el 26 de junio de 2014 emitimos una Resolución en la cual le concedimos un término de 90 días para que cum-pliera con todos los cursos que le faltaban por tomar y, a su vez, presentara la correspondiente certificación de cumpli-miento emitida por el PEJC. Esta Resolución le fue notifi-cada a la togada el 27 de junio de 2014 por medio de la dirección electrónica con la que esta suscribió su Moción en Cumplimiento de Resolución. Además, el 8 de julio de 2014, se le notificó la Resolución de acuerdo con la última dirección postal que consta en el Registro Unico de Aboga-dos y Abogadas de Puerto Rico (RUA). Ala fecha en que se emite este pronunciamiento, la licenciada González Dávila no ha comparecido ni, mucho menos, ha cumplido con nuestra orden.
II
Como es ampliamente conocido, este Tribunal tiene la encomienda de procurar que los miembros admitidos a la práctica de la abogacía ejerzan sus funciones responsable, competente y diligentemente. In re Vera Vélez, 192 DPR 216 (2015); In re Del Castillo Del Valle, 191 DPR 633 (2014); In re Rodríguez Amaro, 189 DPR 307 (2013); In re López Morales, 184 DPR 334, 347 (2012). En lo pertinente al asunto ante nos, en infinidad de ocasiones hemos enfa-tizado que los abogados tienen el deber y la obligación de responder diligentemente a las órdenes emitidas por este Tribunal. In re Vera Vélez, supra; In re Pérez Román, 191 DPR 186 (2014); In re Sosa Suárez, 191 DPR 261 (2014); In re Medina Perea, 190 DPR 241 (2014). Un letrado que ig-nora las órdenes dictadas por este Tribunal infringe el pre-cepto ético que dispone que “[e]l abogado debe observar para con los tribunales una conducta que se caracterice por *790el mayor respeto”. 4 LPRA Ap. IX, C. 9. Véanse: In re Pérez Román, supra; In re Sosa Suárez, supra; In re Medina Perea, supra; In re Da Silva Arocho, 189 DPR 888 (2013). Ante ello, procede la suspensión inmediata de aquellos miembros de la profesión que hagan caso omiso a nuestros requerimientos. In re Vera Vélez, supra; In re Pérez Román, supra; In re Sosa Suárez, supra; In re Medina Perea, supra; In re Da Silva Arocho, supra. Sin duda, la actitud de indi-ferencia y menosprecio a la autoridad del Tribunal no puede ser tomada livianamente, pues constituye un curso de acción inaceptable que acarrea la suspensión inmediata de la práctica jurídica. In re Medina Perea, supra; In re Da Silva Arocho, supra; In re López González, 189 DPR 581 (2013); In re Piñeiro Vega, 188 DPR 77 (2013).
Examinada la normativa aplicable, pasamos a resolver el asunto que nos ocupa.
III
Conforme indicamos, la licenciada González Dávila ha hecho caso omiso a las órdenes emitidas por este Tribunal mediante la Resolución del 26 de junio de 2014. No cabe duda que con su proceder la togada contraviene la ineludi-ble obligación de todo miembro de la profesión de responder, diligente y oportunamente, a las órdenes dictadas por este Tribunal. Más bien su actitud denota indiferencia y displicencia al incumplir con nuestros dictámenes.
Ante el cuadro descrito, procede que este Tribunal ejerza su facultad inherente de regular la profesión y, por consiguiente, suspenda inmediatamente del ejercicio de la abogacía a la licenciada González Dávila.
*791IV
En virtud de la normativa que antecede, suspendemos inmediata e indefinidamente del ejercicio de la abogacía a la Leda. Annette González Dávila.

A tono con ello, se le impone a la señora González Dávila el deber de notificar a todos sus clientes sobre su inhabili-dad para continuar representándolos y devolverles cuales-quiera honorarios recibidos por trabajos no realizados. De igual forma, tendrá que informar oportunamente de su sus-pensión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumpli-miento con lo anterior, dentro del término de 30 días conta-dos a partir de la notificación de la presente Opinión “per curiam” y Sentencia. Por su parte, se ordena al Alguacil de este Tribunal que incaute inmediatamente la obra y el sello notarial de la señora González Dávila y los entregue al Director de la Oficina de Inspección de Notarías para la co-rrespondiente investigación e informe.


Notifíquese personalmente esta Opinión “per curiam” y Sentencia a la Sra. Annette González Dávila a través de la Oficina del Alguacil de este Tribunal.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.

(1) En su Informe, la Directora Ejecutiva del Programa de Educación Jurídica Continua (PEJC) expresó que la Leda. Annette González Dávila tampoco ha cum-plido con las horas crédito requeridas para el periodo del 1 de abril de 2009 al 31 de marzo de 2011 y para el periodo del 1 de abril de 2011 al 31 de marzo de 2013. No obstante, se informó que en cuanto a estos periodos la togada aún no ha sido citada a una vista informal, según lo establece la Regla 32(C) del Reglamento del PEJC de 2005 (4 LPRAAp. XVII-E).